


 

Exhibit 10(g)(g)

 

 

Hewlett-Packard Company

Executive Deferred Compensation Plan

(Amended and Restated effective October 1, 2002)

 

Section 1.   Establishment and Purpose of Plan

 

                The Hewlett-Packard Company Executive Deferred Compensation Plan
was adopted and established effective January 1, 1994, and has been amended from
time to time.  The Plan provides deferred compensation for a select group of
management or highly compensated employees as established in Title I of ERISA. 
Effective October 1, 2002, the Plan is hereby amended and restated.

 

                The Plan is intended to be an unfunded and unsecured deferred
compensation arrangement between the Participant and the Company, in which the
Participant agrees to give up a portion of the Participant’s current
compensation in exchange for the Company’s unfunded and unsecured promise to
make a deferred payment at a future date, as specified in Section 6.  The
Company retains the right, as provided in Section 14, to amend or terminate the
Plan at any time. Certain capitalized words used in the text of the Plan are
defined in Section 21 in alphabetical order.

 

Section 2.  Participation in the Plan.

 

                All Eligible Employees are eligible to defer Base Pay or Bonuses
under the Plan

 

Section 3. Timing and Amounts of Deferred Compensation

 

                Eligible Employees shall make elections to participate in the
Plan, as follows:

 

                3.1           Base Pay Deferrals.

 

                                3.1.1        Timing of Base Pay Deferral.  With
respect to a deferral of Base Pay, an election to participate must be made prior
to December 16 of the calendar year preceding the calendar year with respect to
which an election to defer Base Pay is made, in accordance with any procedures
established by the Committee.

 

                                3.1.2        Amount of Base Pay Deferral.  Once
an election is made by an Eligible Employee, an annual whole dollar amount will
be deferred from Base Pay, taken equally over the twenty-four (24) pay periods
falling within the calendar year to which the election pertains.  The minimum
amount of Base Pay which may be deferred is $6,000 per calendar year.  The
maximum amount of Base Pay which may be deferred each calendar year is equal to
the amount of Base Pay exceeding the amount defined in Code section 401(a)(17),
as adjusted by the Secretary of the Treasury under Code section 415(d), in
effect on January 1 of the calendar year to which the deferral election
pertains.

 

 

1

--------------------------------------------------------------------------------


 

                3.2           Bonus Deferrals.

 

                                3.2.1        Timing of Bonus Deferral. 
Participants must make an election to defer an H1 Bonus and/or H2 Bonus before
December 16 of the calendar year ending within the fiscal year to which the H1
and H2 Bonuses pertain, in accordance with any procedures established by the
Committee.  Participants must make an election to defer the Deferred Cash Bonus
or any other Bonus that is neither an H1 Bonus nor an H2 Bonus in accordance
with any procedures established by the Committee.  Notwithstanding the
foregoing, an election to defer an H2 Bonus may be amended or revoked at any
time prior to the commencement of the Performance Period to which the H2 Bonus
relates, in accordance with any procedures established by the Committee.

 

                3.2.2        Amount of Bonus Deferral.   An Eligible Employee
may defer any portion, up to 95%, of any Bonus to which he or she may become
entitled, so long as the deferral amount is expressed in terms of a whole
percentage point.  Once an election is made by an Eligible Employee to defer a
portion of a Bonus, the appropriate amount will be withheld from the Bonus when
the amount of the Bonus has been certified by the Committee (with respect to a
Bonus under the BSC Plan or PFR Plan), but not before the Bonus would otherwise
have been paid to the Participant in cash under the plan from which the Bonus is
payable.

 

                3.3           Effect of Taxes on Maximum Deferrals. 
Notwithstanding any provision herein to the contrary, and to the extent
consistent with the terms of the BSC Plan and PFR Plan, the Company may withhold
Taxes from any cash payment made under such plans, owing as a result of any
deferral or payment hereunder, as the Company deems appropriate in its sole
discretion.  If, with respect to the pay period within which a deferral, payment
or Bonus is made under this Plan or other plans from which a Bonus is payable,
the Participant receives insufficient actual cash compensation to cover such
Taxes, then the Company may withhold any remaining Taxes owing from the
Participant’s subsequent cash compensation received, until such Tax obligation
is satisfied, or otherwise make appropriate arrangements with the Participant
for satisfaction of such obligation.

 

                3.4           Committee Discretion.  Notwithstanding anything in
this Section 3 to the contrary, the Committee shall have the discretion to
modify the availability and timing of a valid deferral election under this
Section 3, in any manner it deems appropriate; provided, however, that any
alteration with respect to a Covered Officer must be consistent with the
requirements for deductibility of compensation under section 162(m) of the Code.

 

Section 4.  Deferral Accounts.

 

                4.1           In General.  Amounts deferred pursuant to Section
3 shall be credited to a Deferral Account in the name of the Participant.
Deferred Amounts arising from deferrals of Base Pay shall be credited to a
Deferral Account at least quarterly.  Deferrals resulting from amounts credited
to a Participant’s Deferral Account from the deferral of Bonuses shall be
credited to a Deferral Account as soon as practicable after the Committee — as
appropriate under, and in accordance with, the terms of the plan from which the
Bonus is payable - has certified the amount of a Bonus, but not before the Bonus
would otherwise have been paid to the Participant in cash.  The Participant’s
rights in the Deferral Account shall be no greater than the rights of

 

 

2

--------------------------------------------------------------------------------


 

any other unsecured general creditor of the Company.  Deferred Amounts and
Earnings thereon invested hereunder shall for all purposes be part of the
general funds of the Company.  Any payout to a Participant of amounts credited
to a Participant’s Deferral Account are not due, nor are such amounts
ascertainable, until the Payout Commencement Date.

 

                4.2           Hewlett-Packard Company Officers Early Retirement
Plan Deferrals.  A Deferral Account may be created or credited pursuant to the
termination of the Hewlett-Packard Company Officers Early Retirement (OER) Plan,
as restated effective October 31, 1999.  Except as otherwise provided in this
Section 4.2, an OER Deferral shall be forfeited in full, if the Termination Date
of a Rollover Participant for whom the OER Deferral was created or credited,
occurs prior to April 1, 2001.  Notwithstanding the foregoing, the OER Deferral
of a Rollover Participant shall not be forfeited due to his or her Termination
Date occurring prior to April 1, 2001, if the Rollover Participant has attained
the age of 58 on or before March 31, 1999.

 

Section 5.  Earnings on the Deferral Account.

 

                5.1           Crediting in General.  Amounts in a Participant’s
Deferral Account will be credited at least quarterly with Earnings until such
amounts are paid out to the Participant under this Plan as set forth in Section
6.   All Earnings attributable to the Deferral Account shall be added to the
liability of and retained therein by the Company.  Any such addition to the
liability shall be appropriately reflected on the books and records of the
Company and identified as an addition to the total sum owing the Participant. 
The Deferral Account of a Rollover Participant shall be credited with Earnings
at the same time and accounted for in the same manner as the Deferral Account of
a Participant (regardless of the Rollover Participant’s eligibility to
participate in the Plan), pro-rated to reflect the date on which the deferral
account from a Rollover Plan is transferred into the Plan.

 

                5.2           Hypothetical Investment Choice.  Except as
otherwise provided in this Section 5.2, and subject to provisions of Section
4.1, the Committee may, in its discretion, offer Participants a choice among
various hypothetical investments on which their Deferral Accounts may be
credited.  Such a choice is nominal in nature, and grants Participants no real
or beneficial interest in any specific fund or property.  Provision of a choice
among hypothetical investment options grants the Participant no ability to
affect the actual aggregate investments the Company may or may not make to cover
its obligations under the Plan.  Any adjustments the Company may make in its
actual investments for the Plan may only be instigated by the Company, and may
or may not bear a resemblance to the Participants’ hypothetical investment
choices on an account-by-account basis.  The timing, allowance and frequency of
hypothetical investment choices, and a Participant’s ability to change how his
or her Deferral Account is credited, is within the sole discretion of the
Committee.

 

                5.3           OER Deferral Fund.  The balanced Fund, referenced
in Section 21.16.3, with respect to which OER Deferrals are credited, is a
frozen fund.  Participants will not have, among the hypothetical investment
choices, the right to request that additional Deferral Account balances be
credited in accordance with the deemed return on investment of this Fund. 
However, Participants may choose to have any or all of the balance of a Deferral
Account being credited in accordance with the deemed return on investment of
this Fund, credited instead using

 

 

3

--------------------------------------------------------------------------------


 

any of the hypothetical investment choices referenced in Section 5.2.

 

Section 6.  Payout to the Participants.

 

                6.1           Termination After Retirement Date.  If a
Participant’s Termination Date is on or after his or her Retirement Date and the
Participant’s Deferral Account balance is no less than $15,000 on the Retirement
Date, an election as to the form and commencement of benefit may be made in
accordance with this Section 6.1.  An election under this section is only valid
if made before the date which is at least twelve (12) months prior to the
Participant’s Termination Date, and on or before the last day of the calendar
year preceding the Termination Year.

 

                                6.1.1        Form of Payout.  A Participant
making a valid election under this Section 6.1 may elect to receive either (a) a
single lump sum payout by January 15 of the year following the Termination Year,
or (b) a payout in annual installments over a five (5) to fifteen (15) year
period beginning with the January 15 following the Termination Year.

 

                                6.1.2        Commencement of Payout.  A
Participant making a valid election under this Section 6.1 may elect to further
defer the Payout Commencement Date, under either the single lump sum or the
annual installment election addressed in Section 6.1.1, by an additional  one
(1), two (2) or three (3) years beginning after the January 15 following the
Termination Year.

 

                                6.1.3        Earnings on Deferral Accounts. 
Whatever the form of payout under Section 6, and whatever the timing of the
Payout Commencement Date, the Deferral Account of a Participant shall continue
to be credited with Earnings until all amounts in such an account are paid out
to the Participant.

 

                6.2           Default Form and Commencement of Payout.  If a
Participant’s Termination Date is on or after his or her Retirement Date, a
valid election under Section 6.1 is not made, and the Participant’s Deferral
Account balance is no less than $15,000 on the Retirement Date, then the
Participant shall receive his or her payout in annual installments over the
fifteen (15) year period beginning with the January 15 following the Termination
Year.  If, however, such Deferral Account balance is less than $15,000 on the
Retirement Date, then the Participant shall receive a single lump sum payout as
soon as practicable after the Retirement Date.

 

                6.3           Death of Participant.  If a Participant dies and
an election was made under Section 6.1, the Beneficiary shall be paid according
to the election even though the election was not made twelve (12) months or more
prior to the Participant’s death.  If the Participant dies and no election was
made, and the Participant’s Deferral Account balance is no less than $15,000 on
the date of death, then the Beneficiary will receive the payout in annual
installments over the fifteen (15) year period beginning with the January 15 in
the calendar year following the year of the Participant’s death. If, however,
such Deferral Account balance is less than $15,000 on the date of death, then
the Beneficiary shall receive a single lump sum payout as soon as practicable
after the date of death.

 

                6.4           Termination Prior to Retirement Date.  If the
Participant’s Termination Date

 

 

4

--------------------------------------------------------------------------------


 

precedes his or her Retirement Date, then the Participant will receive a single
lump sum payout as soon as practicable after the Termination Date.

 

                6.5           Committee Discretion.  Notwithstanding anything in
this Section 6 to the contrary, the Committee shall have the discretion to
modify the availability and timing of a valid election under Section 6.1, and
the timing, form and amount (e.g., payouts affected by a forfeiture under
Section 4.2) of any payout, in any manner it deems appropriate; provided,
however, that any alteration with respect to a Covered Officer must be
consistent with the requirements for deductibility of compensation under section
162(m) of the Code.

 

Section 7.  Hardship Provision.

 

                7.1           Unforeseeable Emergencies.  Neither the
Participant nor his or her Beneficiary is eligible to withdraw amounts credited
to a Deferral Account prior to the time specified in Section 6.    However, such
credited amounts may be subject to early withdrawal if an unforeseeable
emergency occurs that is caused by an event beyond the Participant’s or
Beneficiary’s control and would result in severe financial hardship to the
individual if early withdrawal is not permitted.  A severe financial hardship
exists only when all other reasonably available financial resources have been
exhausted.   The Committee shall have sole discretion to determine whether to
approve any hardship withdrawal, which amount will be limited to the amount
necessary to meet the emergency.    The Committee’s decision will be final and
binding on all interested parties.

 

                7.2           Waiting Period.  If the Committee approves a
hardship withdrawal, the Participant (1) may not defer Base Pay, as specified in
Section 3, for the remainder of the calendar year within which the hardship
withdrawal is received, or for the next succeeding calendar year, and (2) may
not defer Bonuses, as specified in Section 3, for the remainder of the fiscal
year in which the hardship withdrawal is received, or for the next succeeding
fiscal year.

 

Section 8.  Other Access to Deferral Accounts.

 

                8.1           Unanticipated Needs.  Neither the Participant nor
his or her Beneficiary is eligible to withdraw amounts credited to a Deferral
Account prior to the time specified in Section 6. However, such credited amounts
may be subject to early withdrawal if an unanticipated need for funds occurs,
other than a need specified in Section 7; provided that the Participant
permanently forfeits ten (10) percent of the amount to be withdrawn. 
Additionally, withdrawals based on an unanticipated need for funds may be made
no more than once each calendar year and the amount to be withdrawn must be at
least $12,000.

 

                8.2           Waiting Period.  If the Participant withdraws
amounts credited to a Deferral Account under this section, he or she (1) may not
defer Base Pay, as specified in Section 3, for the remainder of the calendar
year within which the withdrawal is received, or for the next succeeding
calendar year, and (2) may not defer Bonuses, as specified in Section 3, for the
remainder of the fiscal year in which the withdrawal is received, or for the
next succeeding fiscal year.

 

 

5

--------------------------------------------------------------------------------


 

Section 9.  Designation of Beneficiary

 

                The Participant shall, by written notice to the Company,  (1) at
the time of the first election designate a Beneficiary hereunder, and (2) shall
have the right thereafter to change any Beneficiary previously designated by the
Participant. In the case of a Participant’s death, payment due under this Plan
shall be made to the designated Beneficiary or, in the absence of such
designation, by will or the laws of descent and distribution in the state of
residence of the Participant.

 

Section 10.  Change in Control

 

                10.1         Discretion to Accelerate.  In the event of a
proposed change in control of the Company, as defined below, the Committee shall
have complete authority and discretion, but no obligation, to accelerate
payments of both terminated and active Participants.

 

                10.2         Proposed Change in Control.  A “proposed change in
control” shall mean (1) a tender offer by any person or entity, other than the
Company or a Company subsidiary, to acquire securities representing 40 percent
or more of the voting power of the Company or (2) the submission to the
Company’s shareholders for approval of a transaction involving the sale of all
or substantially all of the assets of the Company or a merger of the Company
with or into another corporation.

 

                10.3         Request for Negotiation.  The Committee may also
ask the Board of Directors to negotiate, as part of any agreement involving the
sale or merger of the Company, or a sale of substantially all of the Company’s
assets or a similar transaction, terms providing for protection of Participants
and their interests in the Plan.

 

Section 11.  Limitation on Assignments

 

                Benefits under this Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishments by creditors of the Participant or the Participant’s
Beneficiary and any attempt to do so shall be void.

 

Section 12.  Administration

 

                12.1         Administration by Committee.  The Plan shall be
administered by the Committee.  No member of the Committee shall become a
Participant of the Plan.   The Committee shall have the sole authority to
interpret the Plan, to establish and revise rules and regulations relating to
the Plan and to make any other determinations that it believes necessary or
advisable for the administration of the Plan. Decisions and determination by the
Committee shall be final and binding upon all parties, including shareholders,
Participants, Beneficiaries and other employees.  The Committee may delegate its
administrative responsibilities as it deems appropriate.

 

                12.2         Books and Records.  Books and records maintained
for the purpose of the Plan shall be maintained by the officers and employees of
the Company at its expense and subject to supervision and control of the
Committee.

 

 

6

--------------------------------------------------------------------------------


 

Section 13.  No Funding Obligation

 

                The Company is under no obligation to transfer amounts credited
to the Participant’s Deferral Account to any trust or escrow account, and the
Company is under no obligation to secure any amount credited to a Participant’s
Deferral Account by any specific assets of the Company or any other asset in
which the Company has an interest.  This Plan shall not be construed to require
the Company to fund any of the benefits provided hereunder nor to establish a
trust for such purpose  The Company may make such arrangements as it desires to
provide for the payment of benefits, including, but not limited to, the
establishment of a rabbi trust or such other equivalent arrangements as the
Company may decide.  No such arrangement shall cause the Plan to be a funded
plan within the meaning of Title I of ERISA, nor shall any such arrangement
change the nature of the obligation of the Company nor the rights of the
Participants under the Plan as provided in this document.  Neither the
Participant nor his or her estate shall have any rights against the Company with
respect to any portion of the Deferral Account except as a general unsecured
creditor.  No Participant has an interest in his or her  Deferral Account until
the Participant actually receives the deferred payment.

 

Section 14.   Amendment and Termination of the Plan.

 

                The Company, by action of the Committee, in its sole discretion
may suspend or terminate the Plan or revise or amend it in any respect
whatsoever; provided, however, that amounts already allocated to the Deferral
Accounts will continue to be owed to the Participants or Beneficiaries and will
continue to accrue Earnings and continue to be a liability of the Company.  Any
amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant who terminates employment before
the amendment or termination.  All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time the Participant terminates employment and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that the Company
reserves the right to change the basis of return on investment of the Deferral
Account with respect to any Participant or Beneficiary.  Participants or
Beneficiaries will be given notice prior to the discontinuance of the Plan or
reduction of any benefits provided by the Plan.

 

Section 15.  Tax Withholding.

 

                If the Company concludes that Tax is owing with respect to any
deferral of income or payment hereunder, the Company shall withhold such amounts
from any payments due the Participant, or otherwise make appropriate
arrangements with the Participant or his or her Beneficiary for satisfaction of
such obligation.

 

 

7

--------------------------------------------------------------------------------


 

Section 16.  Choice of Law.

 

                This Plan, and all rights under this Plan, shall be interpreted
and construed in accordance with ERISA and, to the extent not preempted, the law
of the State of Delaware, unless otherwise stated in the Plan.

 

Section 17.  Notice.

 

                Any written notice to the Company required by any of the
provisions of this Plan shall be addressed to the Assistant Secretary of the
Company or his or her delegate and shall become effective when it is received.

 

Section 18.  No Employment Rights.

 

                Nothing in the Plan, nor any action of the Company pursuant to
the Plan, shall be deemed to give any person any right to remain in the employ
of the Company or affect the right of the Company to terminate a person’s
employment at any time, with or without cause.

 

Section 19. Rollovers from other Plans.

 

                19.1         Discretion to Accept.  The Committee shall have
complete authority and discretion, but no obligation, to allow the Plan to
create Deferral Accounts for Rollover Participants and credit such accounts with
amounts to reflect the Rollover Participant’s deferral account in a Rollover
Plan.  The amounts credited to such Deferral Accounts are fully subject to the
provisions of this Plan.  Reference in the Plan to such a crediting as a
“rollover” or “transfer” of assets from a Rollover Plan is nominal in nature,
and confers no additional rights upon a Rollover Participant other than those
specifically set forth in the Plan.

 

                19.2         Status of Rollover Participants.  A Rollover
Participant and his or her Beneficiary are fully subject to the provisions of
this Plan, except as otherwise expressly set forth herein.  A Rollover
Participant who is not already a Participant in the Plan and is not otherwise
eligible to participate in the Plan at the time of rollover, shall not be
entitled to make any additional deferrals under the Plan unless and until he or
she has becomes an Eligible Employee under the terms of the Plan.

 

                19.3         Payment to Rollover Participants.  If at the time
of rollover or transfer, payments from a Rollover Participant’s account in a
Rollover Plan have already commenced from a Rollover Plan, he or she shall
continue to receive such payments in accordance with the form and timing of
payment provisions of such plan.  If a Rollover Participant is not yet eligible
to receive payments from the Rollover Plan at the time of the rollover or
transfer, he or she is bound by the payout provisions of this Plan.

 

Section 20.  Code Section 162(m).

 

                With respect to Covered Employees, this Plan is designed to
satisfy the special requirements for performance-based compensation set forth in
Section 162(m)(4)(C) of the

 

 

8

--------------------------------------------------------------------------------


 

Code, and the Plan shall be so construed.  Furthermore, if a provision of the
Plan as it relates to a Covered Officer causes a deferral or payment to fail to
satisfy these special requirements, the Plan shall be deemed amended to satisfy
the requirements to the extent permitted by law and subject to Committee
approval.

 

Section 21.  Definitions.

 

                21.1         Balanced Score Card Plan or BSC Plan refers to the
Hewlett-Packard Company Balanced Score Card Plan, as amended from time to time,
formerly known as the Hewlett-Packard Company Executive Pay-for-Results Plan.

 

                21.2         Base Pay means the annual base cash compensation,
determined on October 1 preceding the calendar years within which deferrals are
to be made, for employees on the U.S. payroll of the Company, excluding
commissions, overtime pay, bonuses or Bonuses, shift differential, payments
under the Hewlett-Packard Company Disability Plan, or any other additional
compensation.

 

                21.3         Beneficiary means the person or persons designated
by a Participant under Section 9 to receive any amounts payable under the Plan
in the event of the Participant’s death.

 

                21.4         Bonus refers to an H1 Bonus, an H2 Bonus,  the
Deferred Cash Bonus and any other bonus that the Committee may deem from time to
time eligible to be deferred under this Plan.

 

                21.5         Code means the Internal Revenue Code of 1986, as
amended from time to time.

 

                21.6         Committee means the HR and Compensation Committee
of the Board of Directors of the Company, or its delegate.

 

                21.7         Company means Hewlett-Packard Company, a Delaware
corporation, and any business entity within the Hewlett-Packard Company
consolidated group.

 

                21.8         Company Performance Bonus Plan or CPB Plan refers
to the Company’s Company Performance Bonus Plan, as amended from time to time.

 

                21.9         Covered Officer shall have the same meaning as set
forth in the PFR Plan.

 

                21.10       Deferral Account means the account balance of a
Participant in the Plan created from Deferred Amounts or from a credit to a
Participant’s account from a Rollover Plan, and the Earnings thereon prior to
payout to the Participant.

 

                21.11       Deferred Amount means the amount the Participant
elects to have deferred from Base Pay and/or a Bonus, pursuant to Section 3.

 

                21.12       Deferred Cash Bonus means the deferred cash bonus,
which is a bonus arising from, and as defined in, the Merger Transition Deferred
Cash Agreement entered into by and

 

 

9

--------------------------------------------------------------------------------


 

between the Eligible Employee and the Company in connection with the merger of
the Company and Compaq Computer Corporation.

 

                21.13       Earnings refers to the deemed return on investment
(or charge on investment loss) allocated to the Participant’s Deferral Account,
based on the return of the Fund.

 

                21.14       Eligible Employee means an individual who is an
active (i.e., not on paid or unpaid leave) and regular employee on the U.S.
payroll of the Company on the first day of October preceding the calendar years
within which deferrals are to be made, who has Base Pay at such time equal to or
in excess of the sum of (1) the amount defined in Code section 401(a)(17), which
is in effect on January 1 of the calendar year to which the deferral election
pertains, as adjusted by the Secretary of the Treasury under Code section
415(d), plus (2) $6,000; notwithstanding the foregoing, individuals who are
classified by the Company as (A) leased from or otherwise employed by a third
party, (B) independent contractors, or (C) intermittent or temporary, even if
such classification is changed retroactively as a result of an audit, litigation
or otherwise shall be excluded.

 

                21.15       ERISA means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

21.16       Fund means-

 

21.16.1    With respect to Earnings credited to deferrals of Base Pay or
Bonuses, those funds representing the investment returns of the hypothetical
investment choices designated by the Committee from time to time, in accordance
with the provisions of Section 5;

 

21.16.2    With respect to Earnings credited to the Deferral Account of a
Covered Officer, the term Fund shall specifically refer to the Vanguard
Institutional Index Fund, or such other fund as permitted in accordance with
Section 5; and

 

21.16.3    With respect to an OER Deferral, the term Fund shall specifically
refer to a fund the investments of which are comprised of a mix of debt and
equity, as chosen in the sole discretion of the Committee, and as subject to the
forfeiture provisions of Section 4.2.

 

                21.17       H1 Bonus means a Bonus arising from the Performance
Period described by the first half of the Company’s fiscal year (November 1
through April 30), as defined in the BSC Plan, PFR Plan and the CPB Plan. The
term “H1 Bonus” also relates to any other bonus payable to a Participant on the
same cycle as the BSC Plan, PFR Plan and CPB Plan — i.e., with a Performance
Period defined by the first half of the Company’s fiscal year (November 1
through April 30).

 

                21.18       H2 Bonus means a Bonus arising from the Performance
Period described by the second half of the Company’s fiscal year (May 1 through
October 31), as defined in the BSC

 

 

10

--------------------------------------------------------------------------------


 

Plan, PFR Plan and CPB Plan. The term “H2 Bonus” also relates to any other bonus
payable to a Participant on the same cycle as the BSC Plan, PFR Plan and CPB
Plan — i.e., with a Performance Period defined by the second half of the
Company’s fiscal year (May 1 through October 31).

 

                21.19       OER Deferral means that portion of a Participant’s
Deferral Account comprised of amounts deferred and credited to the account
arising from the termination of the Hewlett Packard Company Officers Early
Retirement Plan, as restated effective October 31, 1999, including any earnings
thereon.

 

                21.20       Participant means any individual who has benefits in
a Deferral Account under the Plan or who is receiving or entitled to receive
benefits under the Plan.  The term Participant also refers to a Rollover
Participant, except where expressly provided otherwise.

 

                21.21       Pay-for-Results Short-Term Bonus Plan or “PFR” Plan
refers to ““the Hewlett-Packard Company Pay-for-Results Short-Term Bonus Plan,
as amended from time to time.

 

                21.22       Payout Commencement Date means the date on which the
payout to a Participant of amounts credited to his or her Deferral Account first
commence.

 

                21.23       Performance Measure shall have the same meaning as
set forth in the PFR Plan.

 

                21.24       Performance Period shall have the same meaning as
set forth in the PFR Plan.

 

                21.25       Plan means, unless preceded by (i) “BSC” in which
case the term refers to the BSC Plan, (ii) “PFR” in which case the term refers
to the PFR Plan, (iii) “CPB” or “Company Performance Bonus” in which case the
term refers to the CPB Plan, or (iv) “Rollover” in which case the term refers to
a Rollover Plan, the Hewlett-Packard Company Executive Deferred Compensation
Plan, as adopted effective January 1, 1994, as amended and restated from time to
time.

 

                21.26       Retirement Date means (1) the date on which a
Participant has completed at least 15 years of service, as defined in the
Retirement Plan, and has attained age 55; or (2) the Termination Date of a
Participant who participated in the Hewlett-Packard Company 2002 Enhanced Early
Retirement Program and who terminated employment during the period June 14, 2002
through August 31, 2002.  For purposes of Section 21.26(1) above, the Committee
may, in its discretion, permit the years of service of a Rollover Participant to
include the years of service with the employer for which a Rollover Participant
worked immediately preceding employment with the Company.

 

                21.27       Retirement Plan means the Hewlett-Packard Company
Retirement Plan, as amended from time to time.

 

                21.28       Rollover Participant means an individual with a
Deferral Account in the Plan transferred from a Rollover Plan in accordance with
the provisions of Section 19.  The term Rollover Participant may also refer to
an individual who has previously been a Participant in the

 

 

11

--------------------------------------------------------------------------------


 

Plan, or an existing Participant at the time of transfer.

 

                21.29       Rollover Plan means either-

 

21.29.1    The nonqualified deferred compensation plan of a business entity
acquired by the Company through acquisition of a majority of the voting interest
in, or substantially all of the assets of, such entity; or,

 

21.29.2    Any plan or program of the Company, or any employing business entity
within the Hewlett-Packard Company consolidated group, including but not limited
to the Hewlett-Packard Company Officers Early Retirement Plan, pursuant to the
termination of which a Deferral Account is created or added to for a Participant
or Rollover Participant.

 

                21.30       Tax or Taxes means any federal, state, local, or any
other governmental income tax, employment or payroll tax, excise tax, or any
other tax or assessment owing with respect to amounts deferred, any Earnings
thereon, and any payments made to Participants under the Plan.

 

                21.31       Termination Date means the date on which the
Participant ceases to be an employee of the Company.

 

                21.32       Termination Year means the calendar year within
which a Participant’s Termination Date falls.

 

Section 22.  Execution

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly amended and
restated by the undersigned this          day of
                               , 2002, effective October 1, 2002.

 


HEWLETT-PACKARD COMPANY

 

 

 

By:

 

 

Philip M. Condit

 

Chair, HR and Compensation Committee

 

 

12

--------------------------------------------------------------------------------

